LEE M. TESSER +×                                                                NEW YORK OFFICE
STEVEN COHEN*°                                                                  30 WALL STREET
                                                                                8TH FLOOR
STEPHEN PAUL WINKLES*                                                           NEW YORK, NEW YORK 10005-2205
ROBERT E. BENNETT+                                                              (212) 226-1900
FRANCIS A. KIRK*                                                                FACSIMILE: (201) 343-0885
GINA A. MAKOUJY, LL.M.+                                                         * NY and NJ Bar
DANIELLE E. COHEN*                                                              + NJ Bar
MATTHEW LAKIND*                                                                 × Mass. Bar
CRAIG B. NOVAK*
                                     946 MAIN STREET                            ° Rule 1:40 Qualified Mediator
                               HACKENSACK, NEW JERSEY 07601
                                             _________
                                          (201) 343-1100
                                        FACSIMILE: (201) 343-0885
                               WRITER’S E-MAIL: DCOHEN@TESSERCOHEN.COM
                                         WWW.TESSERCOHEN.COM


                                     Plaintiff's request to adjourn the telephonic pre-motion conference
VIA E-FILING
                                     currently scheduled for May 6, 2021 (ECF No. 22) is GRANTED. The
                                     conference is re-scheduled to Friday, May 7, 2021 at 10:00 am. The
April 30, 2021
                                     parties are directed to call 866-390-1828; access code: 380-9799, at the
                                     scheduled time.
Honorable Sarah L. Cave
United States Magistrate Judge The Clerk of the Court is respectfully directed to close ECF No. 22.
Southern District of New York
500 Pearl Street               SO ORDERED 5/3/2021
New York, New York 10007

        Re:     A.M.E. Inc. v. Jimmy Branna, et al.
                Docket No.: 21-cv-02986-GHW
                Our File No.: 1964-02
                Letter Motion to Adjourn the May 6, 2021 Pre-Motion Conference
                Regarding Defendants’ Anticipated Motion to Dismiss

Dear Your Honor:

This firm represents Defendants, A.M.E., Inc. (“AME” or “Defendants”) in the
above referenced matter. Please accept this letter motion as a request for an
adjournment of the May 6, 2021 pre-motion conference regarding Defendants’
anticipated motion to dismiss.

This is the parties’ first request for an adjournment of the pre-motion conference,
currently scheduled for May 6, 2021 at 10am. An adjournment is being requested as
I have a previously scheduled arbitration hearing in a matter proceeding before the
New Jersey Superior Court.

Counsel for Defendants consents to this adjournment request and both parties are
available on May 5th in the afternoon or May 7th all day for the adjourned
proceeding.
